 Case 1:19-cr-00286-AMD Document 37 Filed 01/21/20 Page 1 of 6 PageID #: 297
                                                    U.S. Department of Justice


                                                    United States Attorney
                                                    Eastern District of New York
EAG/NS/MCM                                          271 Cadman Plaza East
F. #2019R0029                                       Brooklyn, New York 11201



                                                    January 21, 2020

By Hand and ECF

The Honorable Ann M. Donnelly
United States District Judge
United States District Court
Eastern District of New York
225 Cadman Plaza East
Brooklyn, New York 11201

              Re:     United States v. Robert Sylvester Kelly
                      Criminal Docket No. 19-286 (S-2) (AMD)

Dear Judge Donnelly:

               The government submits this reply brief in response to the defendant’s
response to the government’s motion in limine to preclude disclosure/memorandum in
support of the defendant’s motion for discovery dated January 9, 2020. (See Ltr. of Steven
A. Greenberg to the Court, dated Jan. 9, 2020 (Docket Entry No. 36) (“Def.’s Ltr.”)). In his
response, the defendant asks this Court, in its discretion, to order the government to provide
early disclosure of the identities of Jane Doe #2 and Jane Doe #3 because he claims there is
no risk that he will seek to, or has the opportunity to, intimidate or otherwise influence these
individuals. To the contrary, there continues to be a serious risk that the defendant will
obstruct, attempt to obstruct, threaten, intimidate or attempt to threaten or intimidate one or
more prospective witnesses. As explained in further detail below, not only has the defendant
engaged in longstanding conduct aimed at preventing potential witnesses from providing
damaging evidence against him, he has also recently used various methods to communicate
secretly with individuals despite safeguards currently in place to monitor the defendant’s
communications while incarcerated. As such, the defendant continues to have the means to
obstruct these proceedings and the Court should deny defense counsel’s request for early
disclosure of the identities of Jane Doe #2 and Jane Doe #3.

I.     The Defendant Has Consistently Engaged in Past Obstructive Conduct

             The defendant first asks this Court to order early disclosure of the identities of
Jane Doe #2 and Jane Doe #3 because he suggests, albeit incorrectly, that he would not
 Case 1:19-cr-00286-AMD Document 37 Filed 01/21/20 Page 2 of 6 PageID #: 298



obstruct these proceedings or intimidate witnesses. In so doing, the defendant asks this Court
to ignore the strong evidence of the defendant’s past obstructive conduct. As the Court is
aware, the defendant has been charged, together with others, with obstruction of justice, in
violation of 18 U.S.C. § 1519, in an indictment in the Northern District of Illinois (“NDIL”).
(United States v. Kelly, 19-CR-567, Indictment, Count Five ¶¶ 1-11, filed July 11, 2019). As
alleged in the NDIL indictment, such obstructive conduct included, but was not limited to,
the defendant and others paying several hundreds of thousands of dollars to victims and
witnesses to “ensure they would not cooperate with law enforcement and would conceal and
cover up evidence, including videos, relating to [the defendant’s] sexual contact and sexual
acts with minors,” and to provide false information to police. (See, e.g., id. ¶¶ 6-10).
Significantly, the NDIL indictment also alleges that the defendant persuaded multiple
individuals to provide false testimony before the Cook County grand jury, which was
investigating the defendant’s sexual relationship with a minor. (See, e.g., id. ¶ 7). The NDIL
indictment further alleges that the defendant caused witnesses to leave the country to prevent
them from testifying and also used threats and violence to prevent witnesses from
cooperating with law enforcement. (See, e.g., id. ¶¶ 8, 9). While the defendant has not yet
been convicted of obstruction in the Northern District of Illinois, a grand jury has determined
that there is probable cause to believe that the defendant engaged in obstruction when faced
with serious criminal charges of a nature similar to those currently charged in both the NDIL
indictment and the indictment currently pending in the Eastern District of New York
(“EDNY”).

                Moreover, evidence of the defendant’s past obstructive conduct is not limited
to the charges in the NDIL indictment. As the government has previously explained (see,
e.g., Gov’t July 12, 2019 Detention Memo (Docket Entry No. 5), at 8-9; Oct. 2, 2019 Gov’t
Opp. To Def. Bond Mot. (Docket Entry No. 28), at 4-5; Dec. 20, 2019 Mot. in Limine to
Preclude Disclosure (Docket Entry No. 34), at 6), the defendant has engaged in witness
intimidation involving victims identified in the EDNY indictment, including Jane Doe #6.
With respect to the threatening letter sent to Jane Doe #6, 1 the defendant denies writing this
letter, relying on his difficulties with reading and writing. 2 (Def. Br. at 2). This denial,
however, is unconvincing. Among other things, the letter states:

               Please advise Ms. [Jane Doe #6’s last name], your client to
               abandon this heartless effort to try to destroy my musical legacy

       1
               The defendant refers to Jane Doe #5 in his response when discussing the
threatening letter sent to this victim’s attorney. Jane Doe #5 is now Jane Doe #6 in the
second superseding indictment and is referred to herein as Jane Doe #6.
       2
                The defendant’s writing limitations do not shield him from direct association
with this letter as, on its face, other associates of his were involved in mailing the letter and
screen shots from the defendant’s iPhone were sent with the letter. His literacy difficulties,
of course, do not mean that the defendant is incapable of directing others to draft a
threatening letter on his behalf or of being informed of and approving its specific contents.


                                                 2
 Case 1:19-cr-00286-AMD Document 37 Filed 01/21/20 Page 3 of 6 PageID #: 299



              for selfish, personal enrichment. If she persists in court action
              she will be subjected to public opinion during the discovery
              process. For example, my law team is prepared to request the
              production of the medical test results proving the origin of her
              STD claim, as well as 10 personal male witnesses testifying
              under oath about her sex life in support of her claim and
              complete records of her text/face time message exchanges,
              which will be reviewed to match and be authenticated by the
              recipient to insure there are no omissions or deletions.

              If Ms. [Jane Doe #6’s last name] really cares about her own
              reputation she should cease her participation and association
              with the organizers of this negative campaign. Counter actions
              are in the developmental stages and due to be released soon.

The letter also enclosed photographs and screen shots of text message exchanges between the
defendant and Jane Doe #6 taken using the defendant’s iPhone. The photographs include a
close-up photograph of Jane Doe #6’s face and the top portion of her exposed breasts,
including a partial portion of her nipple area and a photograph of Jane Doe #6 kneeling on a
bed, which includes a partial portion of her exposed buttocks, along with the text, “I assure
you this would not be considered a Sunday go-to-meeting dress. The next two pictures have
been cropped for the sake of not exposing her extremities to the world, yet!!! I’m a singer,
not a doctor, so how does [Jane Doe #6] justify her transmissions of these types of pictures.”
The import of the letter is thus crystal clear – it was sent to harass and intimidate Jane Doe
#6 into dropping her lawsuit by threatening public exposure of compromising nude
photographs of her.

               While the defendant shrugs off this threatening letter as inconsequential, it is
part of a consistent pattern of the defendant’s attempts to prevent individuals from providing
incriminating information about him to law enforcement or during legal proceedings. As
early as 1994, the defendant took steps to prevent law enforcement from discovering and
investigating his crimes. As alleged in the EDNY indictment, in August 1994, the defendant
and others bribed a government employee to create false identification for Jane Doe #1.
Witnesses have advised the government that the defendant engaged in this bribery scheme to
obtain a marriage license so he could quickly and secretly marry Jane Doe #1 to avoid
criminal charges for engaging in a sexual relationship with Jane Doe #1, who was a minor at
the time. Specifically, the defendant believed that his marriage to Jane Doe #1 would
prevent her from being able to testify against him in the event he were prosecuted for his
criminal sexual relationship with her.

               In the years that followed, the defendant continued to take preemptive
measures in an effort to ensure that potential witnesses could not credibly testify against him.
Such efforts include instructing individuals to create statements containing falsehoods or
embarrassing information that could be used to discredit or intimidate an individual at a later



                                               3
 Case 1:19-cr-00286-AMD Document 37 Filed 01/21/20 Page 4 of 6 PageID #: 300



time if the individual decided to speak publicly about the defendant’s conduct or provide
information to law enforcement.

               One such individual with whom the defendant began a sexual relationship
when she was 17 years old, has advised that the defendant directed her to regularly draft
letters or make other recorded statements containing falsehoods that the defendant could later
use to discredit her if the need arose. According to the woman, this routine continued
through recent years. The letters typically contained false “admissions” about various things
including her purportedly stealing from the defendant and committing other supposed crimes
involving dishonesty. Moreover, the letters often included false information that would be
embarrassing if disclosed. The defendant made clear that the letters would be used by him
for his “protection,” i.e., only if the woman turned against him.

                In addition to securing these letters as a contingency plan from the woman
(and others), the defendant consistently and painstakingly directed the woman as to how to
characterize their relationship—including with regard to the age at which they began
engaging in sex—in the media. Supporting this woman’s claim, the government has viewed
video footage of the defendant rehearsing exactly what he wanted the woman to say in
response to questions about the origin of their relationship for the purpose of having her
mimic the answers. At the time of this video, this woman had not yet been contacted by law
enforcement; however, there is strong reason to believe, given the nature of their
relationship, that the defendant understood that this individual could be called as a witness,
and, at a minimum, had information relevant to the government’s investigation.

              The investigation has also revealed that several other of the defendant’s
intimate partners were similarly required by him to write and sign letters containing certain
information—including falsehoods—that could be used to embarrass and discredit them in
the future. Moreover, as previously discussed, the defendant has directed individuals,
namely potential witnesses against him, to pick a side, and strongly suggested that choosing
the wrong side—i.e., not his side—would result in harm to them or their families. (See Oct.
2, 2019 Gov’t Opp. To Def. Bond Mot., at 5).

               The defendant’s assertion that he has no history of obstruction is thus belied
by his vast history of both preemptively and reactively engaging in conduct aimed at
corruptly influencing potential witnesses.

II.    The Defendant Has Means to Obstruct Even While Incarcerated

                The defendant’s assertion that he “simply has no means or method by which to
engage in any obstructive conduct” because his mail and telephone calls are monitored
(Def.’s Ltr. at 2) is abjectly false. Indeed, knowing that his telephone calls and mail may be
monitored, the defendant has taken deliberate steps on multiple occasions to bypass these
safeguards.




                                               4
 Case 1:19-cr-00286-AMD Document 37 Filed 01/21/20 Page 5 of 6 PageID #: 301



                 In November 2019, the defendant, in contravention of prison regulations, used
an intermediary to smuggle a letter a third party wrote to him into the detention center where
he is currently housed. The letter was marked “Legal” – in an attempt to avoid inspection of
the correspondence – and was provided to the defendant during a legal visit by an attorney
who is not one of the defendant’s attorneys of record in this case (the “Attorney”) during a
visit with the Attorney. Again, it is clear, despite the defendant’s claims to the contrary, that
he has methods of passing messages between himself and his confederates with no evidence
of visits or telephone calls between them.

                In addition to the defendant’s use of written messages to surreptitiously
correspond with individuals while incarcerated, the defendant has also made telephone calls
using an unmonitored line while incarcerated. The government’s investigation has revealed
that, on at least one occasion, the defendant used a prison staff member’s telephone to
contact a third party. While the staff member purportedly gave the defendant permission to
use the telephone, the call was not recorded and obviously circumvented the protocols in
place to ensure monitoring of the defendant’s communications.

              These incidents demonstrate that the defendant has sought out, and likely will
continue to seek out, clandestine means of communication. It also demonstrates that the
defendant has, at his disposal, individuals willing to assist him in bypassing the traditional
methods used to monitor the defendant’s communications while incarcerated. In these
circumstances, the defendant’s attempt to paint himself as being completely isolated from the
outside world and unable to communicate without monitoring such that obstructive conduct
would be impossible is simply not credible.

               Given the defendant’s previous successful attempts at corruptly influencing
statements of potential witnesses, coupled with his recent covert communications, it can
hardly be said that the defendant poses no risk to witnesses because he is incarcerated.
Simply put, the defendant’s past behavior reveals that if given the opportunity to influence a
potential witness, the defendant will take it, and his incarceration may not be enough to
prevent such conduct. Delaying disclosure of the identities of Jane Doe #2 and Jane Doe #3
will thus help to ensure the integrity of these proceedings. See United States v. Cannone,
528 F.2d 296, 301 (2d Cir. 1975) (stating that “in some instances, the concealment of the
identity of government witnesses is appropriate”).

               Finally, the defendant has provided no compelling reason as to why early
disclosure is warranted in this case. As the government discussed more fully in its motion,
the defendant’s assertion that the Jane Does’ identity is helpful for trial preparation is not a
sufficient basis for early disclosure; rather, the Court should use its discretion to prevent
potential witness intimidation. See, e.g., United States v. Sindone, No. 01-CR-517 (MBM),
2002 WL 48604, at *1 (S.D.N.Y. Jan. 14. 2002) (denying defendant’s request for a bill of
particulars that would identify an alleged co-conspirator and alleged victim(s) “so that [the
defendant] can investigate whether the events charged in the indictment took place” because
“temptations of perjury, subornation and intimidation are ever present”).



                                                5
 Case 1:19-cr-00286-AMD Document 37 Filed 01/21/20 Page 6 of 6 PageID #: 302




III.   Conclusion

              For the foregoing reasons, and those set forth in the government’s December
20, 2019 motion in limine, the government respectfully submits that the Court should not
require the government to disclose the identities of Jane Doe #2 and Jane Doe #3 at this time.



                                                  Respectfully submitted,

                                                  RICHARD P. DONOGHUE
                                                  United States Attorney

                                           By:      /s/
                                                  Elizabeth Geddes
                                                  Nadia Shihata
                                                  Maria Cruz Melendez
                                                  Assistant U.S. Attorneys
                                                  (718) 254-6430/6295/6408

cc: All Defense Counsel of Record (by ECF)




                                              6
